                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 UNITED STATES OF AMERICA and the                    )
 STATE OF TENNESSEE ex rel. JEFFREY                  )
 H. LIEBMAN and DAVID M. STERN, M.D.                 )
                                                     )
 Relators,                                           )
                                                     )
 v.                                                  )        Case No. 3:17-CV-00902
                                                     )
 METHODIST LE BONHEUR                                )        District Judge William L.
 HEALTHCARE, METHODIST                               )        Campbell, Jr.
 HEALTHCARE-MEMPHIS HOSPITALS,                       )
                                                     )        Magistrate Judge Barbara D.
 THE WEST CLINIC, PLLC d/b/a WEST                    )        Holmes
 CANCER CENTER, WEST PARTNERS,                       )
 LLC, LEE SCHWARTZBERG, M.D.,                        )
 ERICH MOUNCE, CHRIS MCLEAN,                         )
 GARY SHORB, AND JOHN DOES 1-100,                    )
                                                     )
 Defendants.                                         )


   MEMORANDUM IN SUPPORT OF RELATORS’ MOTION FOR EXTENSION OF
     CASE MANAGEMENT DEADLINES AND FOR A TELEPHONIC STATUS
                         CONFERENCE


       Relators Jeffrey Liebman and David M. Stern request a six month extension of all current

deadlines in this matter. Relators have reached a settlement in principle with The West Clinic,

PLLC d/b/a West Cancer Center, West Partners, LLC, Lee Schwartzberg, M.D., and Erich Mounce

(“West Defendants”). For this reason, and pursuant to Federal Rule of Civil Procedure 16(b)(4)

and the operative scheduling order in this case, (Dkt. No. 102), Relators have moved to modify the

existing schedule to extend all remaining case deadlines by six months (180 days). To facilitate

the entry of a new scheduling order, Relators respectfully request a telephonic conference with

Magistrate Judge Holmes.

       This settlement will resolve the case with respect to the West Defendants and moot their

pending motion to dismiss (Dkt. 81). Currently, the Government is reviewing the terms and

                                                1

  Case 3:17-cv-00902 Document 119 Filed 12/08/20 Page 1 of 9 PageID #: 1425
conditions of the agreement. Relators believe that the Government’s approval will be forthcoming

soon.

        The Settlement Agreement will significantly impact the remaining litigation, and good

cause therefore exists to extend all case deadlines by six months (180). First, as part of the

Settlement Agreement’s terms, the West Defendants have committed to cooperate with Relators,

including (1) making their employees, executives, and physicians available for interviews with

Relators’ counsel, (2) providing non-privileged documents and communications not yet produced

in the litigation, and (3) aiding Relators in understanding the significance of relevant documents

and communications. Second, the Settlement Agreement may produce significant and new

material evidence that could possibly necessitate Relators filing a motion to amend the Second

Amended Complaint. The current deadline to move to amend the complaint is January 15, 2021.

That existing deadline is insufficient to permit Relators a meaningful opportunity to benefit from

the agreed upon terms of the Settlement Agreement. Third, the settlement with the West

Defendants should, in turn, streamline the litigation going forward by allowing Relators to conduct

discovery more efficiently with the Methodist Defendants and relevant third parties. Because the

settlement between Relators and the West Defendants may have a consequential impact on both

the duration and scope of the litigation as to the remaining Defendants, it is in the interest of

judicial economy and efficiency to reset the current scheduling deadlines.

I.      Legal Standard for Amending Case Management Orders

        Motions to amend a scheduling order are governed by Federal Rule of Civil Procedure 16.

Specifically, under FED R. CIV. P. 16(b)(4), an existing case management order may be amended

“for good cause and with the judge’s consent.” In the Sixth Circuit, the primary inquiry is whether

the party seeking the extension has been diligent and is not seeking the extension as a result of



                                                2

     Case 3:17-cv-00902 Document 119 Filed 12/08/20 Page 2 of 9 PageID #: 1426
undue delay. See Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002); see also Bentkowski

v. Scene Magazine, 637 F.3d 689, 696 (6th Cir. 2011). Here there can be no question that Relators

and their counsel are working diligently to move this case forward. In fact, the requested extension

is necessary in part due to Relators negotiating over the last six months to reach a 24-page

settlement agreement with the West Defendants, evidence in and of itself of progress by Relators

towards finality and resolution of the litigation.

         Within this District, motions to amend a scheduling order must also satisfy LOCAL RULE

16.01(h), which prohibits any proposed dispositive motion deadline—including for responses and

reply briefs—to be set less than 90 days in advance of the trial date. In this case, trial is currently

set to begin on April 5, 2022 (Dkt. 103). If all remaining case deadlines are extended by six

months—as Relators propose—then the dispositive motion deadline currently set for September

3, 2021 (Dkt. 103) would not occur until early March, 2022. To comply with LOCAL RULE

16.01(h), Relators therefore request that the trial in this case also be pushed back at least six

months, until October of 2022. A six-month delay in this matter is not excessive and will not

prejudice any party.

II.      Background – Update to Joint Case Resolution Status Report
         On September 30, 2020, the parties filed a Joint Status Report that stated, in relevant part,

that the “Relators and the West Defendants have engaged in productive settlement discussions and

those discussions are ongoing.” (Dkt. 116 at 2). The report further noted that Relators and the

West Defendants anticipated “making a full report to the Court by October 30, 2020.” (id.)

         Those negotiations have taken longer than anticipated. However, Relators can now report

that they have reached an agreement in principle with the West Defendants that will resolve this

litigation with respect to those Defendants. The terms of this Agreement have been approved by

counsel for both Relators and the West Defendants. In consideration of the continuing interest that

                                                     3

      Case 3:17-cv-00902 Document 119 Filed 12/08/20 Page 3 of 9 PageID #: 1427
the Government has in even a declined qui tam action, Relators and the West Defendants have

supplied the Agreement to the Government and hope to have the Government’s approval of certain

terms and conditions in the near future. The agreement is otherwise final.

       Once the agreement is finalized and executed, the West Defendants will withdraw their

pending motion to dismiss the Second Amended Complaint, and Relators, in turn, will voluntarily

dismiss the West Defendants from the case.

III.   Argument – In light of Relators’ settlement with the West Defendants, good cause
       exists to extend all remaining deadlines in this case by six months.

       Relators’ Settlement Agreement with the West Defendants impacts this litigation in several

important ways and establishes good cause to extend the deadlines in the operative case

management order. Specifically, Relators believe that the settlement with the West Defendants

justifies extending the deadline to amend pleadings (currently set for January 15, 2021), the

deadline to complete fact discovery (currently set for April 16, 2021), and, consequently, all

subsequent deadlines that are keyed off of the fact discovery deadline (e.g. expert disclosures and

depositions, dispositive motions).

       A.      The Settlement Agreement between Relators and the West Defendants will
               significantly impact the course of the litigation as to the remaining defendants,
               thereby establishing good cause to extend the existing deadlines.

       While the West Defendants are already obligated to respond to Relators’ discovery

requests, the formal discovery process is not the same as voluntary cooperation pursuant to the

terms and conditions of a binding agreement. Relators are unable at this juncture to predict the

ultimate impact that the Settlement Agreement will have on the case as to the remaining

Defendants, but it is possible that the information Relators will glean from the West Defendants

will impact the trajectory of the litigation in meaningful ways. For example, Relators may

conclude that it is appropriate to seek leave to amend the operative complaint, but this will not be

                                                 4

   Case 3:17-cv-00902 Document 119 Filed 12/08/20 Page 4 of 9 PageID #: 1428
feasible under the current schedule.      Because the parties are awaiting approval from the

Government before executing the Agreement, it is unlikely that Relators will be able to obtain the

information they seek from the West Defendants, process that information, and draft a proposed

amended complaint, motion for leave to amend, and supporting memorandum in time to meet the

existing deadline of January 15, 2021. (Dkt. 102 at 3). That is particularly true in light of the

upcoming holidays and the worsening global pandemic. This is but one practical example of why

a six-month extension of all deadlines is appropriate.

       Even if Relators do not end up amending their complaint, it is all but certain that they will

have significant supplemental disclosures to make pursuant to FED. R. CIV. P. 26(e), as a result of

information obtained via the Settlement Agreement. It is also very likely that Relators will learn

of new categories of documents to request from the Methodist Defendants and additional third

parties from which to seek discovery. And the Methodist Defendants will presumably want to take

their own discovery on this new information from the West Defendants.

       Given the potential significance of this Agreement with the West Defendants to the overall

litigation, this narrow request by Relators for more time is reasonable and clearly supported by

“good cause” under Rule 16(b)(4).

       B.      Because Relators have diligently pursued their claims and are not seeking the
               extension merely to unnecessarily delay the litigation, good cause exists to
               extend the remaining deadlines and to reset the trial date in this case.

       Under the operative scheduling order, fact discovery is set to close in approximately four

months, on April 16, 2021 (Dkt. 103). The discovery deadline in this case was always aggressive

in light of the nature of this case (i.e. a complex kickback scheme in violation of the Stark laws

and the Anti-Kickback Statute pursuant to the False Claims Act with damages in excess of $800




                                                 5

  Case 3:17-cv-00902 Document 119 Filed 12/08/20 Page 5 of 9 PageID #: 1429
million) and has been made all the more difficult to achieve by the worsening global pandemic. 1

And the Agreement with the West Defendants now renders it impractical for the reasons described

above.

         Relators have not been in any way dilatory in seeking discovery in this case. After the case

came out from under seal, Relators strenuously objected to Defendants’ efforts to stay discovery

pending a ruling on their respective motions to dismiss. (Dkt. 89). The Court denied that requested

discovery stay on April 27, 2020 (Dkt. 99). In May of 2020, Relators served discovery on both

the West and Methodist Defendants. These Defendants have produced nearly 175,000 pages of

documents to date. Only after five months of a “rolling production” did the Methodist Defendants

announce that their production was “substantially complete” (despite the fact that the bulk of the

documents had been previously produced to the Government while the case remained under seal).

Relators’ counsel have hired additional personnel to assist in reviewing the produced documents

and believe that there will be a number of discovery disputes due to what appear to be significant

deficiencies in the production and unfounded objections to produce certain documents. Relators’

counsel will, of course, attempt to resolve these disputes before seeking Court intervention but that

process will likely take well into the early Spring of 2021.

         Extending the deadlines by six months will not prejudice any party. Furthermore, the

litigation as to the remaining Defendants and third parties will likely become more streamlined

and efficient as a direct result of the resolution of the claims with the West Defendants.




1
      For example, Barrett Johnston Martin & Garrison, LLC was forced to unexpectedly shut
down for a significant period in November 2020 due to personnel testing positive for Covid 19.
                                                  6

    Case 3:17-cv-00902 Document 119 Filed 12/08/20 Page 6 of 9 PageID #: 1430
C.          Proposed New Dates

            Attached as Exhibit A to Relators’ motion is a proposed revised case management order.

For the convenience of the Court, the table below also lists these new proposed dates, as well as

the current deadlines from the operative case management order.            These deadlines are all

approximately six months (180 days) from the current deadlines, with slight variations as needed

to account for instances of 180 days falling on a weekend.

             Deadline for:            Original Date (from Dkt.           New Proposed Date
                                     102 unless otherwise stated)

     Motions to Amend or Add               January 15, 2021                 July 14, 2021
              Parties
         Subsequent Case                   January 13, 2021                 July 12, 2021
      Management Conference
     Completing Fact Discovery              April 16, 2021                October 13, 2021

      Plaintiffs/Relators’                   May 21, 2021                November 17, 2021
    Disclosure of Experts
   Defendants’ Disclosure of                 June 18, 2021               December 15, 2021
            Experts
 Second Joint Case Resolution                June 30, 2021               December 27, 2021
         Status Report
  Expert Deposition Deadline                 July 30, 2021                January 26, 2022

 Dispositive Motion Deadline              September 3, 2021                 March 2, 2022

        Proposed Trial Date             April 5, 2022 (Dkt. 103)     On or after October 3, 2022



      IV.      Conclusion

            For the reasons set forth above, granting Relators’ proposed six-month extension to the

remaining deadlines in this case is reasonable, is not based on any dilatory conduct by the Relators

themselves, and will serve the interests of justice. Accordingly, Relators’ motion should be

granted.



                                                   7

     Case 3:17-cv-00902 Document 119 Filed 12/08/20 Page 7 of 9 PageID #: 1431
Dated: December 8, 2020             Respectfully submitted,

                                    /s/ Jerry E. Martin
                                    Jerry E. Martin (TNBPR No. 20193)
                                    Seth Hyatt (TNBPR No. 31171)
                                    BARRETT, JOHNSTON MARTIN & GARRISON, LLC
                                    414 Union Street; Suite 900
                                    Nashville, TN 37219
                                    Telephone: (615) 244-2202
                                    Facsimile: (615) 252-3798

                                    Bryan A. Vroon, Esq.
                                    (Admitted Pro Hac)
                                    Georgia Bar No. 729086
                                    LAW OFFICES OF BRYAN A. VROON, LLC
                                    1380 West Paces Ferry Road
                                    Suite 2270
                                    Atlanta Georgia 30327
                                    Telephone: (404) 441-9806
                                    bryanvroon@gmail.com

                                    Edward D. Robertson, Jr.
                                    (Admitted Pro Hac)
                                    BARTIMUS FRICKLETON ROBERTSON & RADER,
                                    P.C.
                                    109b East High Street
                                    Jefferson City, MO. 65101
                                    Telephone: (573) 659-4454
                                    chip.robertson@me.com

                                    Counsel for Relators Jeff Liebman and David M.
                                    Stern, M.D.




                                     8

 Case 3:17-cv-00902 Document 119 Filed 12/08/20 Page 8 of 9 PageID #: 1432
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and exact copy of this Memorandum In Support of Relators’
Motion for Extension of Case Management Deadlines and for Telephonic Status Conference has
been served on the following counsel today, December 8, 2020, via the Court’s CM/ECF email
notification system:


 Kara F. Sweet                               Brian D. Roark
 U.S. Attorney's Office (Nashville Office)   J. Taylor Chenery
 Middle District of Tennessee                Taylor M. Sample
 110 Ninth Avenue, S                         Hannah E. Webber
 Suite A961                                  BASS, BERRY & SIMS PLC
 Nashville, TN 37203-3870                    150 Third Avenue South, Suite 2800
 Telephone: (615) 401-6598                   Nashville, TN 37201
 Facsimile: (615) 401-6626                   Telephone: (615) 742-6200
 kara.sweet@usdoj.gov                        Facsimile: (615) 742-6293
                                             broark@bassberry.com
                                             tchenery@bassberry.com
                                             taylor.sample@bassberry.com
                                             hannah.webber@bassberry.com

 Scott M. Corley                             John-David H. Thomas
 Office of the Attorney General of           Andrew Solinger
 Tennessee                                   WALLER, LANSDEN, DORTCH & DAVIS,
 Civil Rights and Claims Division            LLP
 P.O. Box 20207                              Nashville City Center
 Nashville, TN 37202-0207                    511 Union Street, Suite 2700
 Telephone: (615) 253-1103                   Nashville, TN 37219
 Facsimile: (615) 741-1026                   Telephone: (615) 850-8682
 Scott.corley@ag.tn.gov                      Facsimile: (615) 244-6804
                                             jd.thomas@wallerlaw.com
                                             Andrew.solinger@wallerlaw.com




                                                   /s/ Jerry E. Martin
                                                   Jerry E. Martin




                                               9

  Case 3:17-cv-00902 Document 119 Filed 12/08/20 Page 9 of 9 PageID #: 1433
